IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00024-CV

WILLIE EDWARD DAVIS,
                                                           Appellant
v.

CITY OF BRYAN,
                                                           Appellee


                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 11-001799-CV-85


                          MEMORANDUM OPINION

      Willie Edward Davis, a prison inmate, appeals the adverse judgment rendered

against him on December 15, 2011. By letter dated February 23, 2012, the Clerk of this

Court notified Davis that the clerk’s record had not been filed because he had either

failed to pay or make arrangement to pay the clerk’s fee for preparation of the clerk’s

record. The Clerk also warned Davis that, unless he paid or made arrangement to pay

the clerk’s fee for preparation of the clerk’s record and notify the Court of the actions

taken within 21 days from the date of the letter, the appeal would be dismissed for want

of prosecution. TEX. R. APP. P. 37.3(b). More than 21 days have passed, and Davis has
not made arrangement to pay the clerk’s fee for preparation of the clerk’s record and

has not notified the Court of the actions taken.

        Accordingly, this appeal is dismissed. Id.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2011). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed March 28, 2012
[CV06]




Davis v. City of Bryan                                                               Page 2